Citation Nr: 1324875	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoporosis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability.  

3.  Entitlement to service connection for osteoporosis.  

4.  Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard and Reserve from May 1955 to September 1961.  He had periods of active duty for training, including those from July 1957 to January 1958 and from August 1961 to September 1961. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an March 2008 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that further development of the evidence is warranted with respect to the issues of entitlement to service connection for osteoporosis and entitlement to service connection for a hearing loss disability.  Therefore, those issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 2004, the RO denied the Veteran's claim of entitlement to service connection for osteoporosis.

2.  Evidence associated with the record since the RO's April 2004 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for osteoporosis. 
3.  In an unappealed rating decision, dated in April 2004, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

4.  Evidence associated with the record since the RO's April 2004 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The RO's April 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for osteoporosis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for osteoporosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The RO's April 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for osteoporosis and a bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159 (2012).  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for asbestosis and a hearing loss disability.  Those claims were initially denied by the RO in April 2004.  The Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).  

In August 2007, the Veteran filed an application to reopen his claims of entitlement to service connection for osteoporosis and a hearing loss disability.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In October and December 2007, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining the following relevant evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his VA treatment from February 1994 through January 2009; a November 2007 opinion from R. D. J., M.D.; a November 2007 report from a librarian who did research for the Veteran; a November 2007 opinion from the Veteran's private treating physician, I. A., M.D.; and numerous articles regarding osteoporosis and hearing loss disability.  

In January 2008, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination report shows that the examiner reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that VA offered the Veteran an opportunity to present additional evidence and argument a hearing on appeal.  However, on VA Form 9, dated in July 2009, the Veteran declined that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for osteoporosis and a hearing loss disability.


Analysis

The Veteran contends that he has osteoporosis, primarily as a result of his exposure to radar waves during the performance of his duties as a radar mechanic in service.  Therefore, he maintains service connection is warranted for osteoporosis.  At the very least, he contends that evidence submitted since the RO's April 2004 denial in new and material for the purpose of reopening the claim.  After reviewing the record, the Board agrees that the Veteran has submitted new and material evidence suggesting a potential nexus between his exposure to radiation and his subsequent development of osteoporosis.  As such, the claim is reopened; and to that extent, the appeal is granted.

In April 2004, when the RO denied the Veteran's claim of service connection for osteoporosis, the evidence on file consisted of the Veteran's service personnel records; records reflecting his VA treatment in July 2000 and October 2003; and a December 2003 statement from the Veteran's treating physician.  His service personnel records confirmed his duties as a radar mechanic, and the post-service medical evidence confirmed a diagnosis of osteoporosis.  

In December 2003, the Veteran's treating VA physician stated that he could only give a limited perspective with respect to the question of whether such disorder was related to service.  He noted that the Veteran had hypogonadism and HIV and that hypogonadism was common in advanced HIV infection.  The treating physician further noted that if hypogonadism was related to radiation exposure in service, it may have played a role in the Veteran's osteopenia.  However, the VA physician acknowledged that he was unable to find any reports implicating the Veteran's reported radar exposure to the development of osteoporosis.  In so saying, the VA physician noted that HIV infection and antiretroviral treatment were risk factors for osteopenia and aseptic necrosis of the bone, both of which reportedly post-dated the Veteran's service.  In light of the foregoing, the RO found the preponderance of the evidence against a nexus between the Veteran's service and the onset of osteopenia.  

Inasmuch as there was no evidence of osteoporosis in service, and inasmuch as the preponderance the evidence was against a finding of a nexus between the Veteran's osteoporosis and service, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for osteoporosis was not warranted, and the appeal was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's April 2004 decision includes a November 2007 opinion from the Veteran's private treating physician, I. A., M.D.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill the deficits which existed at the time of the prior denial.  Unlike the December 2003 statement from the Veteran's VA physician, Dr. A. reported that his research had revealed a possible link between radiation exposure and the subsequent development of osteoporosis.  Such evidence meets the relatively low threshold required to reopen a claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold and that the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  However, that does not require new and material evidence as to each previously unproven element of a claim.).  Therefore, the additional evidence is neither cumulative nor redundant of the evidence of record in April 2004.  When considered with the evidence previously of record, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for osteoporosis.  As such, it is sufficient to reopen the claim; and to that extent, the appeal is granted.

The Hearing Loss Disability

The Veteran contends that he has a hearing loss disability, primarily as a result of acoustic trauma sustained in service during his assignment to an artillery unit.  Therefore, he maintains service connection is also warranted for his hearing loss disability.  At the very least, he contends that evidence submitted since the RO's April 2004 denial in new and material for the purpose of reopening the claim.  After reviewing the record, the Board agrees that the Veteran has submitted new and material evidence suggesting a potential nexus between his noise exposure in service and his current hearing loss disability.  As such, that claim is also reopened.

In April 2004, when the RO denied the Veteran's claim of service connection for a hearing loss disability, the evidence showed that in service, he had been assigned to an artillery unit as a radar mechanic.  Despite that assignment, there were no complaints or clinical findings of a hearing loss disability in service.  Although a hearing loss disability was manifested in July 2000, that was many years after service and there were no findings of a nexus thereto.  Absent competent evidence of a nexus, the RO found that the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability, and, as noted above, that decision also became final.  

Evidence added to the record since the RO's April 2004 decision includes a November 2007 statement from R. D. J., M.D. that it was that likely than not that the Veteran's hearing loss disability was related to military noise exposure.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill the deficits which existed at the time of the prior denial.  That is, it provides a nexus between the Veteran's current hearing loss disability and service.  It is neither cumulative nor redundant of the evidence of record in April 2004, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability.  Therefore, the additional evidence is sufficient to reopen that claim; and to that extent, the appeal is, also, granted.


ORDER

New and material evidence having been presented, the application is granted to reopen the claim of entitlement to service connection for osteoporosis.  

New and material evidence having been presented, the application is granted to reopen the claim of entitlement to service connection for a hearing loss disability.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for osteoporosis and a hearing loss disability.  See Elkins v. West, 12 Vet. App. 209 (1999).  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  Moreover, the Board finds that there may be additional outstanding evidence which could support the Veteran's claims.  Accordingly, additional development of the record is warranted prior to further appellate action.  

Although R. L. J., M.D. and I. A., M.D. have opined, respectively, that the Veteran has a hearing loss disability due to service and that there is a potential link between the Veteran's inservice radiation exposure and the development of osteoporosis, they have not submitted any clinical records to support those diagnoses.  Such records could well be relevant to the Veteran's appeal.

In January 2008, VA examined the Veteran to determine the nature and etiology of any hearing loss found to be present.  However, the examiner noted that the Veteran gave invalid responses to audiometric testing and concluded that the examination was inadequate for rating purposes.  Therefore, an additional examination is warranted to determine the nature and etiology of any hearing loss disability found to be present.  

In January 2009, a VA physician noted that since 1994, he had followed the Veteran at the VA San Diego Health Care System.  To date, the Veteran's VA records on file do not reflect his treatment prior to December 1998.  However, the earlier treatment records could well be relevant to the Veteran's claims.  

In light of the foregoing discussion, the case is REMANDED for the following actions to the RO via the Appeals Management Center (AMC), in Washington, D.C.:

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(C) (2012).  EXPEDITED HANDLING IS REQUESTED.  

1.  Request that R. L. J., M.D. provide clinical records of the Veteran's treatment and/or evaluations for a hearing loss disability.  Such records, should include, but are not limited to, the reports of an audiometric testing.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2.  Request that I. A., M.D. provide clinical records of the Veteran's treatment and/or evaluations for osteoporosis.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identity the VA facilities where he has been treated since his separation from service.  Also request that he provide the dates of that treatment.  Then request those records directly from the facility(ies) identified by the Veteran.  Such request must include, but are not limited to, all records of the Veteran's treatment since 1994 at or through the VA San Diego Health Care System.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  Schedule the Veteran for endocrinology and rheumatology examinations to determine the nature and etiology of his osteoporosis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of osteoporosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's osteoporosis is due to his claimed exposure to radar waves in service.  In so doing, the examiner must state how and why he or she reached the opinion they did.  

5.  Schedule the Veteran for and audiologic examination to determine the nature and etiology of any hearing loss disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of a hearing loss disability.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any hearing loss disability is due to his claimed noise exposure in an artillery unit in service.  In so doing, the examiner must state how and why he or she reached the opinion they did.  

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.

7.  When the actions in parts 1, 2, 3, 4, and 5 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for osteoporosis and for a hearing loss disability.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

As noted above, this claim has been advanced on the Board's docket.  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


